Citation Nr: 9929741	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-39 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest abrasions.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of neck 
injury.

4.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1992, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to service connection for chest 
abrasions, and residuals of a head injury, neck injury, and 
back injury.  The veteran subsequently perfected an appeal of 
that decision.

The Board notes that the veteran's accredited representative 
asserted in a September 1996 statement that the veteran had 
not waived his right to a hearing before a member of the 
Board sitting at the RO.  In response to this assertion, in 
October 1996, the RO sent a letter to the veteran seeking 
clarification and stating that failure to respond would mean 
the veteran desired a hearing before a member of the Board.  
No response was received by the veteran; however, a review of 
the record indicates that on his February 1993, Form 9, 
Substantive Appeal, the veteran marked the box for a hearing 
before local field officers acting as agents of Board 
personnel and not the box indicating a desire for a travel 
board hearing.  Moreover in a March 1993 response to the RO's 
first attempt at clarification, the veteran indicated that he 
preferred a local hearing before the RO to a travel board 
hearing.  Further, at the veteran's June 1993 hearing, the 
hearing officer informed the veteran that he could have a 
hearing before a member of the Board, and the veteran made no 
indication that he desired such a hearing.  Given that the 
record contains no indication that the veteran desires a 
hearing before a member of the Board, and since remanding the 
claims for clarification on this issue would unreasonably 
delay the veteran's claim, the Board finds that failure to do 
so does not prejudice the veteran.
FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veteran currently has chest abrasions or any residuals 
thereof.

2.  All information necessary for an equitable disposition of 
the veteran's claims of entitlement to service connection for 
residuals of a head injury, back injury, and neck injury has 
been developed.

3.  There is competent evidence of record relating the 
veteran's current residuals of a head injury, back injury and 
neck injury to his period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for chest 
abrasions is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  An injury causing residual disability to the veteran's 
head, neck and low back was incurred during wartime service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran has not 
contended that his injuries were incurred during combat.  

1.  Entitlement to service connection for chest abrasions.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
chest abrasions is not well grounded.  Although the RO did 
not specifically state that it denied the appellant's claim 
on the basis that it was not well grounded, the Board 
concludes that this was not prejudicial to the appellant.  
See Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when 
the Board decision disallowed a claim on the merits where the 
United States Court of Appeals for Veterans Claims (Court) 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal on this issue 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

In the present case, the veteran contends that while in 
service he bruised his chest when he dove into a river in 
Korea and struck his head and chest on a rock.  Service 
medical records are unavailable to corroborate these 
assertions because the veteran's service medical records were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  Although the Board 
recognizes that a heightened scrutiny is to be given to 
situations such as this one where the service medical records 
are unavailable through no fault of the veteran, O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), the record reveals 
that the veteran's claim is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  Assuming the veteran to be credible, the 
Board presumes the in service incurrence of the claimed 
injury; however, the veteran has not submitted any competent 
evidence establishing a current disability regarding his 
chest abrasions.  In fact, the January 1997 VA examination 
reports specifically notes no chest abrasions and the veteran 
does not complain of such in the examination report.  In the 
absence of evidence of a current disability, the elements of 
a well-grounded claim cannot be met.  Therefore, the 
veteran's claim of entitlement to service connection for 
chest abrasions due to an injury in service is denied.

2.  Entitlement to service connection for residuals of a 
head, neck and back injury.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the heightened duty to assist in this case, where 
the veteran's service medical records are not available, has 
been satisfied.  38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

As noted above, the veteran's service medical records are 
unavailable.  In lieu of his records, the veteran has 
presented credible testimony at a hearing before the RO in 
June 1993 regarding injuries he sustained in service when he 
struck his head on a rock when diving into a river.  He 
testified that the injury resulted in stitches in his head, 
along with neck and back pain, and headaches.  Corroborating 
this testimony, the veteran's neighbor testified that he 
moved next door to the veteran in 1954 when they both were 
released from service, and that the veteran had related to 
him at that time the events surrounding his diving injury in 
service.  Additional corroboration is found in the medical 
records, wherein a January 1997 skin examination report 
reveals a scar on the veteran's skull consistent with his 
testimony regarding the diving incident in service.  Based on 
this evidence, and in the absence of any evidence 
contradicting the in service occurrence of the veteran's 
injuries, the Board finds that the veteran has established 
the in service incurrence of head, neck and back injuries in 
service.  

Additionally, review of the record shows that the veteran 
also testified credibly that he has had headaches, neck pain, 
and back pain since discharge and was diagnosed with 
arthritis shortly after discharge, although the medical 
records are not available.  Of record is a statement by Dr. 
Free, the veteran's chiropractor, which avers that the 
veteran was treated for cervical and lumbar complaints from 
1970, and that x-ray reports showed advanced degenerative 
changes which "would probably date back to an injury when 
[the veteran] was in the military."  

To clarify the veteran's current diagnoses and etiology, the 
veteran was provided with VA neurologic and orthopedic 
examinations of his head, back and neck.  These examiners 
diagnosed the veteran with a skull injury, degenerative joint 
disease of the cervical spine with cervical myositis, 
degenerative join disease of the shoulders, degenerative 
joint disease of the lumbar spine and lumbar syndrome all 
attributed to his diving accident in service.  Additionally, 
a VA skin examination report notes that the veteran has a 4.2 
centimeter scar on his scalp which is tender to palpation on 
objective demonstration, also attributable to his head injury 
in service.  

These medical records not only establish the existence of a 
current disability in connection with the veteran's head, 
back and neck, but they also relate these current 
disabilities to his diving injury in service, thus 
establishing a nexus between his current disabilities and 
events in service.  The only evidence contradicting this 
finding is the veteran's statements at his hearing and at his 
examinations that he was involved in a motor vehicle accident 
in 1979, and the lack of treatment records from discharge 
until 1970.  

In light of the above evidence, the Board finds that the 
evidence is in equipoise as to whether there is a reasonable 
basis for concluding that the veteran's current disabilities 
are attributable to his diving accident in service or his 
intervening motor vehicle accident.  Weighing the evidence, 
the Board finds that the record indicates that the veteran's 
head, neck and back problems preceded his 1979 accident.  The 
statement from the chiropractor clearly states that the 
veteran was treated in 1970, some nine years prior to his 
accident.  Additionally, the VA examiners were made aware of 
the intervening accident, and still rendered opinions that 
attributed the veteran's current disabilities to his injury 
in service.  With regard to the absence of treatment records, 
the veteran testified that he was treated, but that when he 
attempted to obtain the records he was informed that they 
were no longer available.  Based on the foregoing, and 
resolving doubt in the veteran's favor, the Board finds that 
the veteran has posttraumatic arthritis of his cervical 
spine, lumbar spine, and shoulders, along with cervical 
myositis, a painful scar and mild headaches, all due to his 
diving accident in service, and that entitlement to service 
connection therefor is warranted.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.303 (1999).


ORDER

Entitlement to service connection for chest abrasions is 
denied.

Entitlement to service connection for residuals of a head 
injury, to include a painful scar is granted.

Entitlement to service connection for residuals of a neck 
injury, identified as cervical myositis and degenerative 
joint disease of the cervical spine and shoulders, is 
granted.

Entitlement to service connection for residuals of a low back 
injury, identified as degenerative joint disease of the 
lumbar spine are granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

